TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 10, 2014



                                     NO. 03-12-00760-CV


                            Winnebago Industries, Inc., Appellant

                                                  v.

          Texas Department of Motor Vehicles, Motor Vehicle Division, Appellee


            DIRECT APPEAL FROM THE MOTOR VEHICLE DIVISION OF THE
                    TEXAS DEPARTMENT OF MOTOR VEHICLES
                BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                 ORDER OF THE MOTOR VEHICLE DIVISION OF THE
                        TEXAS DEPARTMENT OF MOTOR VEHICLES
          REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN




This is a direct appeal for judicial review in this Court of a final order issued by the Motor

Vehicle Division of the Texas Department of Motor Vehicles. The order signed by the Motor

Vehicle Division of the Texas Department of Motor Vehicles was signed on September 4, 2012.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s order. Therefore, the Court reverses the trial court’s order and remands the

case to the Motor Vehicle Division of the Texas Department of Motor Vehicles for further

proceedings consistent with the Court’s opinion. The appellee shall pay all costs relating to this

appeal, both in this Court and the court below.